          Case 3:20-cv-00827-MEM Document 15 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
                                                                                       5/20/2020
Jeremy MILLUL,

                 Petitioner,

                                                              20 Civ. 3466 (ALC)


                     - against -                              ORDER

William BARR, in his official
capacity as the Attorney General
of the United States; and Chad
WOLF, in his official capacity
as Acting Secretary of
Homeland Security,

                  Respondents.
---------------------------------X

ANDREW L. CARTER, JR., United States District Judge:

        On May 20, 2020, a hearing was held in the above matter on the issue of venue and

jurisdiction. For the reasons stated on the record, the Court hereby ORDERS that this matter be

transferred to the Middle District of Pennsylvania. Given the time sensitivity of Petitioner’s claims,

the Court waives the seven-day waiting period customarily afforded under Local Civil Rule 83.1

and directs the Clerk of Court to effectuate the transfer as soon as possible.

SO ORDERED:

Dated: New York, New York
       May 20, 2020



                                               _________________________________
                                               Andrew L. Carter, Jr.
                                               United States District Judge
